DETAILED ACTION

This action is in response to the amendment 01/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5 – 6, 12, 14 – 15, 17, 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0190931; (hereinafter Zhang) in view of US Pub. No. 2012/0032658; (hereinafter Casey) and further in view of US Pub. No. 2015/0069958; (hereinafter Yang).

Regarding claim 1, Zhang [e.g. Figs. 2, 3, 5] discloses a control circuit for regulating a buck-boost converter with an inductor [e.g. Lo] and a switch module having a first power switch [e.g. SWA], a second power switch [e.g. SWB], a third power switch [e.g. SWC] and a fourth power switch [e.g. SWD], wherein the first power switch and the second power switch are coupled in series between an input port [e.g. IN] and a reference ground [e.g. GND] with a first common node [e.g. Vsw1], the third power switch and the fourth power switch are coupled in series between an output port [e.g. OUT] and the reference ground with a second common node [e.g. Vsw2], wherein the inductor is coupled between the first common node and the second common node, the switch module is controlled to on and off to convert an input voltage [e.g. Vin] received at the input port to an output voltage [e.g. Vout] at the output port, the control circuit comprising: 
a buck mode control circuit [e.g. 1051], configured to control the buck-boost converter to work in a buck-mode by regulating the switch module to operate with buck switching cycles continuously [e.g. Fig. 3; paragraph 047 recites “The buck duty cycle sensing and comparison circuit 1051 is configured to detect the buck duty cycle D1, and compare a first signal indicative of the buck duty cycle D1 with a first threshold signal indicative of the buck duty threshold DTH1 to provide a first mode transition control signal TR1. If the buck duty cycle D1 is larger than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck mode to the buck-boost mode. If the buck duty cycle D1 is smaller than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the buck mode”], wherein in each of the buck switching cycles, the first power switch and the second power switch are controlled to conduct on and off switching complementarily, while the third power switch is maintained at the off state and the fourth power switch is maintained at the on state [e.g. paragraph 033 recites “In the buck mode, the control circuit 108 is configured to regulate the first switch pair to conduct ON and OFF switching, and to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a buck type topology. In an embodiment, in the buck mode, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB to switch ON and OFF complementarily, i.e. when the first power switch SWA is switched ON, the second power switch SWB is switched OFF, and vice versa. A fraction of an ON time of the first power switch SWA to an entire switching cycle of the first power switch SWA and the second power switch SWB is referred to as a buck duty cycle, and is labeled by D1”], wherein each of the buck switching cycles comprises an AD phase during which both of the first power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”] and a BD phase during which both of the second power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure”]; 
a boost mode control circuit [e.g. 1052], configured to control the buck-boost converter to work in a boost mode by regulating the switch module to operate with boost switching cycles continuously [e.g. paragraph 047 recites “The boost duty cycle sensing and comparison circuit 1052 is configured to detect the boost duty cycle D2, and compare a second signal indicative of the boost duty cycle D2 with a second threshold signal indicative of the boost duty threshold D.sub.TH2 to provide a second mode transition control signal TR2. If the boost duty cycle D2 is larger than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the boost mode. If the boost duty cycle D2 is smaller than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the boost mode to the buck-boost mode”], wherein in each of the boost switching cycles, the third power switch and the fourth power switch are controlled to conduct on and off switching complementarily, while the first power switch is maintained at the on state and the second power switch is maintained at the off state [e.g. paragraph 035 recites “In the boost mode, the control circuit 108 is configured to regulate the second switch pair to conduct ON and OFF switching, and to regulate the first power switch SWA and the second power switch SWB in the first switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a boost type topology. In an embodiment, in the boost mode, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD to switch ON and OFF complementarily, i.e. when the third power switch SWC is switched ON, the fourth power switch SWD is switched OFF, and vice versa. A fraction of an on time of the third power switch SWC to an entire switching cycle of the third power switch SWC and the fourth power switch SWD is referred to as a boost duty cycle, and is labeled by D2 in the present disclosure.”], wherein each of the boost switching cycles comprises an AC phase during which both of the first power switch and the third power switch are in the on state and [e.g. paragraph 034 recites “during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure”] the AD phase [e.g. see Fig. 4; paragraph 034 recites “when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”]; and 
a buck-boost mode control circuit [e.g. 108 excluding 105], configured to control the buck-boost converter to work in a buck-boost mode by regulating the switch module to work with buck-boost switching cycles, wherein each of the buck-boost switching cycles are the AC phase, the AD phase and the BD phase [e.g. Figs. 3-4; paragraph 034 recites “the buck-boost power converter 100 is regulated to operate in the buck-boost mode when the input voltage Vin is equal or close to the output voltage Vo. In the buck mode, the control circuit 108 is configured to regulate the first switch pair and the second switch pair to conduct ON and OFF switching independently, and is further configured to control the first switch pair and the second switch pair to operate in turn switching cycle by switching cycle, wherein a switching cycle during which the first switch pair is operated to conduct ON and OFF switching is referred to as a buck switching cycle, and a switching cycle during which the second switch pair is operated to conduct ON and OFF switching is referred to as a boost switching cycle. In an embodiment, during a buck switching cycle, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB in the first switch pair to switch ON and OFF complementarily, and is further configured to regulate the third power switch SWC to remain OFF and the fourth power switch SWD to remain ON. Thus, during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure. In contrast, when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure. During a boost switching cycle, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to switch ON and OFF complementarily, and is further configured to regulate the first power switch SWA to remain ON and the second power switch SWB to remain OFF. Thus, during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure. In contrast, when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”], wherein the duty cycle of the AC phase is controlled and determined by a reference signal [e.g. Vref], a feedback signal indicative of the output voltage [e.g. Vfb], and an inductor current sense signal indicative of a current flowing through the inductor [e.g. paragraph 042 recites “The first current sensing signal VCS1 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the buck mode/buck cycle while the second current sensing signal VCS2 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the boost mode/boost cycle”]; wherein the duty cycle of the AD phase is controlled and maintained at a preset duty threshold [e.g. duty cycle D2 at boost mode]. 
Zhang fails to disclose to work with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases; the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal.
Casey [e.g. Fig. 4] teaches to work with buck-boost switching cycles continuously [e.g. Top graph of Fig. 4], wherein each of the buck-boost switching cycles consists of three phases [e.g. see three phases corresponding to each slope of the inductor current 45 in each of the two continuous cycles shown].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by to work with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases as taught by Casey in order of being able to provide smooth transition between mode of operation, paragraph 023.
	Yang teaches the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal [e.g. paragraph 034 recites “Note that control logic 220 may specify a duration of the charging time interval and a duration of the subsequent discharging time interval based on the input voltage and the charging voltage. In particular, the amounts of time spent in each configuration in the buck-boost mode may be dependent on the input voltage and the charging voltage. When the input voltage equals the charging voltage, the two time intervals are equal, and buck-boost charging circuit 218 may spend equal time operating in the inductor-charging configuration and in the inductor-discharging configuration”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal as taught by Yang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 5, Zhang discloses wherein when the buck-boost converter is arranged to switch from the buck mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a buck duty hysteresis [e.g. paragraph 08 recites “When the buck duty cycle is larger than the buck duty threshold, the first mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck mode to the buck-boost mode and meanwhile to regulate the buck duty threshold to decrease to a second buck duty threshold with a decrement equals to the first hysteresis”]; and when the buck-boost converter is arranged to switch from the boost mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a boost duty hysteresis [e.g. paragraph 09 recites “When the boost duty cycle is larger than the boost duty threshold, the second mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck-boost mode to the boost mode, and meanwhile to regulate the boost duty threshold to decrease to a second boost duty threshold with a decrement equals to the second hysteresis”].

Regarding claim 6, Zhang discloses wherein the buck duty hysteresis or the boost duty hysteresis is 5%, 10% or 15% [e.g. paragraph 053 recites “In an embodiment, the second boost duty threshold (DTH2−H2) may be set to 10%.”].
	Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable values when the general conditions are disclosed in the prior art. Since Zhang, in general, discloses different duty cycles with hysteresis and since the hysteresis H1 (buck) and H2 (boost) are variables, one of ordinary skills in the art would be capable of discover the optimum or workable values for specific modes of operation.

Regarding claim 12, Zhang [e.g. Figs. 2, 3, 5] discloses a buck-boost converter, comprising: 
a switch module, comprising a first power switch [e.g. SWA], a second power switch [e.g. SWB], a third power switch [e.g. SWC] and a fourth power switch [e.g. SWD], wherein the first power switch and the second power switch are coupled in series between an input port [e.g. IN] and a reference ground [e.g. GND] with a first common node [e.g. Vsw1], the third power switch and the fourth power switch are coupled in series between an output port [e.g. OUT] and the reference ground with a second common node [e.g. Vsw2], the switch module is controlled to on and off to convert an input voltage [e.g. Vin] received at the input port to an output voltage [e.g. Vout] at the output port; 
an inductor [e.g. Lo], having a first terminal coupled to the first common node [e.g. at SW1] and a second terminal coupled to the second common node [e.g. at SW2]; 
a buck mode control circuit [e.g. 1051], configured to control the buck-boost converter to work in a buck mode by regulating the switch module to operate with buck switching cycles continuously [e.g. Fig. 3; paragraph 047 recites “The buck duty cycle sensing and comparison circuit 1051 is configured to detect the buck duty cycle D1, and compare a first signal indicative of the buck duty cycle D1 with a first threshold signal indicative of the buck duty threshold DTH1 to provide a first mode transition control signal TR1. If the buck duty cycle D1 is larger than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck mode to the buck-boost mode. If the buck duty cycle D1 is smaller than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the buck mode”], wherein in each of the buck switching cycles, the first power switch and the second power switch are controlled to conduct on and off switching complementarily, while the third power switch is maintained at the off state and the fourth power switch is maintained at the on state [e.g. paragraph 033 recites “In the buck mode, the control circuit 108 is configured to regulate the first switch pair to conduct ON and OFF switching, and to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a buck type topology. In an embodiment, in the buck mode, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB to switch ON and OFF complementarily, i.e. when the first power switch SWA is switched ON, the second power switch SWB is switched OFF, and vice versa. A fraction of an ON time of the first power switch SWA to an entire switching cycle of the first power switch SWA and the second power switch SWB is referred to as a buck duty cycle, and is labeled by D1”], wherein each of the buck switching cycles comprises an AD phase during which both of the first power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”] and a BD phase during which both of the second power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure”]; 
a boost mode control circuit [e.g. 1052], configured to control the buck-boost converter to work in a boost mode by regulating the switch module to operate with boost switching cycles continuously [e.g. paragraph 047 recites “The boost duty cycle sensing and comparison circuit 1052 is configured to detect the boost duty cycle D2, and compare a second signal indicative of the boost duty cycle D2 with a second threshold signal indicative of the boost duty threshold D.sub.TH2 to provide a second mode transition control signal TR2. If the boost duty cycle D2 is larger than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the boost mode. If the boost duty cycle D2 is smaller than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the boost mode to the buck-boost mode”], wherein in each of the boost switching cycles, the third power switch and the fourth power switch are controlled to conduct on and off switching complementarily, while the first power switch is maintained at the on state and the second power switch is maintained at the off state [e.g. paragraph 035 recites “In the boost mode, the control circuit 108 is configured to regulate the second switch pair to conduct ON and OFF switching, and to regulate the first power switch SWA and the second power switch SWB in the first switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a boost type topology. In an embodiment, in the boost mode, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD to switch ON and OFF complementarily, i.e. when the third power switch SWC is switched ON, the fourth power switch SWD is switched OFF, and vice versa. A fraction of an on time of the third power switch SWC to an entire switching cycle of the third power switch SWC and the fourth power switch SWD is referred to as a boost duty cycle, and is labeled by D2 in the present disclosure.”], wherein each of the boost switching cycles comprises an AC phase during which both of the first power switch and the third power switch are in the on state [e.g. paragraph 034 recites “during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure”] and the AD phase [e.g. see Fig. 4; paragraph 034 recites “when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”]; and 
a buck-boost mode control circuit [e.g. 108 excluding 105], configured to control the buck-boost converter to work in a buck-boost mode by regulating the switch module wherein each of the buck- boost switching cycles are the AC phase, the AD phase and the BD phase [e.g. Figs. 3-4; paragraph 034 recites “the buck-boost power converter 100 is regulated to operate in the buck-boost mode when the input voltage Vin is equal or close to the output voltage Vo. In the buck mode, the control circuit 108 is configured to regulate the first switch pair and the second switch pair to conduct ON and OFF switching independently, and is further configured to control the first switch pair and the second switch pair to operate in turn switching cycle by switching cycle, wherein a switching cycle during which the first switch pair is operated to conduct ON and OFF switching is referred to as a buck switching cycle, and a switching cycle during which the second switch pair is operated to conduct ON and OFF switching is referred to as a boost switching cycle. In an embodiment, during a buck switching cycle, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB in the first switch pair to switch ON and OFF complementarily, and is further configured to regulate the third power switch SWC to remain OFF and the fourth power switch SWD to remain ON. Thus, during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure. In contrast, when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure. During a boost switching cycle, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to switch ON and OFF complementarily, and is further configured to regulate the first power switch SWA to remain ON and the second power switch SWB to remain OFF. Thus, during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure. In contrast, when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”], wherein the duty cycle of the AC phase is controlled and determined by a reference signal [e.g. Vref], a feedback signal indicative of the output voltage [e.g. Vfb] and an inductor current sense signal indicative of a current flowing through the inductor [e.g. paragraph 042 recites “The first current sensing signal VCS1 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the buck mode/buck cycle while the second current sensing signal VCS2 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the boost mode/boost cycle”], wherein the duty cycle of the AD phase is controlled and maintained at a preset duty threshold [e.g. duty cycle D2 at boost mode].
Zhang fails to disclose to work with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases; the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal.
Casey [e.g. Fig. 4] teaches to work with buck-boost switching cycles continuously [e.g. Top graph of Fig. 4], wherein each of the buck-boost switching cycles consists of three phases [e.g. see three phases corresponding to each slope of the inductor current 45 in each of the two continuous cycles shown].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by to work with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases as taught by Casey in order of being able to provide smooth transition between mode of operation, paragraph 023.
Yang teaches the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal [e.g. paragraph 034 recites “Note that control logic 220 may specify a duration of the charging time interval and a duration of the subsequent discharging time interval based on the input voltage and the charging voltage. In particular, the amounts of time spent in each configuration in the buck-boost mode may be dependent on the input voltage and the charging voltage. When the input voltage equals the charging voltage, the two time intervals are equal, and buck-boost charging circuit 218 may spend equal time operating in the inductor-charging configuration and in the inductor-discharging configuration”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal as taught by Yang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 14, Zhang discloses wherein when the buck-boost converter is arranged to switch from the buck mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a buck duty hysteresis [e.g. paragraph 08 recites “When the buck duty cycle is larger than the buck duty threshold, the first mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck mode to the buck-boost mode and meanwhile to regulate the buck duty threshold to decrease to a second buck duty threshold with a decrement equals to the first hysteresis”]; and when the buck-boost converter is arranged to switch from the boost mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a boost duty hysteresis [e.g. paragraph 09 recites “When the boost duty cycle is larger than the boost duty threshold, the second mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck-boost mode to the boost mode, and meanwhile to regulate the boost duty threshold to decrease to a second boost duty threshold with a decrement equals to the second hysteresis”].

Regarding claim 15, Zhang discloses wherein the buck duty hysteresis or the boost duty hysteresis is 5%, 10% or 15% [e.g. paragraph 053 recites “In an embodiment, the second boost duty threshold (DTH2−H2) may be set to 10%”].
	Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable values when the general conditions are disclosed in the prior art. Since Zhang, in general, discloses different duty cycles with hysteresis and since the hysteresis H1 (buck) and H2 (boost) are variables, one of ordinary skills in the art would be capable of discover the optimum or workable values of variables for specific modes of operation.

Regarding claim 17, Zhang [e.g. Figs. 2, 3, 5] discloses a control method for regulating a buck-boost converter with an inductor [e.g. Lo] and a switch module having a first power switch [e.g. SWA], a second power switch [e.g. SWB], a third power switch [e.g. SWC] and a fourth power switch [e.g. SWD], wherein the first power switch and the second power switch are coupled in series between an input port [e.g. IN] and a reference ground [e.g. GND] with a first common node [e.g. Vsw1], the third power switch and the fourth power switch are coupled in series between an output port [e.g. OUT] and the reference ground with a second common node [e.g. Vsw2], wherein the inductor is coupled between the first common node and the second common node, the switch module is controlled to on and off to convert an input voltage [e.g. Vin] received at the input port to an output voltage [e.g. Vout] at the output port, the control method comprising: 
setting the buck-boost converter to work in a buck mode, a boost mode or a buck-boost mode based on the input voltage and the output voltage [e.g. paragraph 05 recites “A buck-boost power converter having the topology 10 as shown in FIG. 1 may operate in buck mode when the input voltage Vin is higher than the output voltage Vo, and operate in buck-boost mode when the input voltage Vin is equal/close to the output voltage Vo, and operate in boost mode when the input voltage Vin is lower than the output voltage Vo”]; 
when the buck-boost converter is regulated to work in the buck mode, the switch module is regulated to operate with buck switching cycles continuously [e.g. Fig. 3; paragraph 047 recites “The buck duty cycle sensing and comparison circuit 1051 is configured to detect the buck duty cycle D1, and compare a first signal indicative of the buck duty cycle D1 with a first threshold signal indicative of the buck duty threshold DTH1 to provide a first mode transition control signal TR1. If the buck duty cycle D1 is larger than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck mode to the buck-boost mode. If the buck duty cycle D1 is smaller than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the buck mode”], wherein in each of the buck switching cycles, the first power switch and the second power switch are controlled to conduct on and off switching complementarily, while the third power switch is maintained at the off state and the fourth power switch is maintained at the on state [e.g. paragraph 033 recites “In the buck mode, the control circuit 108 is configured to regulate the first switch pair to conduct ON and OFF switching, and to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a buck type topology. In an embodiment, in the buck mode, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB to switch ON and OFF complementarily, i.e. when the first power switch SWA is switched ON, the second power switch SWB is switched OFF, and vice versa. A fraction of an ON time of the first power switch SWA to an entire switching cycle of the first power switch SWA and the second power switch SWB is referred to as a buck duty cycle, and is labeled by D1”], wherein each of the buck switching cycles comprise an AD phase during which both of the first power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”] and a BD phase during which both of the second power switch and the fourth power switch are in the on state [e.g. see Fig. 3; paragraph 034 recites “when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure”]; 
when the buck-boost converter is regulated to work in the boost mode, the switch module is regulated to operate with boost switching cycles continuously [e.g. paragraph 047 recites “The boost duty cycle sensing and comparison circuit 1052 is configured to detect the boost duty cycle D2, and compare a second signal indicative of the boost duty cycle D2 with a second threshold signal indicative of the boost duty threshold D.sub.TH2 to provide a second mode transition control signal TR2. If the boost duty cycle D2 is larger than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the buck-boost mode to the boost mode. If the boost duty cycle D2 is smaller than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the boost mode to the buck-boost mode”], wherein in each of the boost switching cycles, the third power switch and the fourth power switch are controlled to conduct on and off switching complementarily, while the first power switch is maintained at the on state and the second power switch is maintained at the off state [e.g. paragraph 035 recites “In the boost mode, the control circuit 108 is configured to regulate the second switch pair to conduct ON and OFF switching, and to regulate the first power switch SWA and the second power switch SWB in the first switch pair to respectively remain OFF and ON. In this situation, the buck-boost power converter 100 actually has a boost type topology. In an embodiment, in the boost mode, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD to switch ON and OFF complementarily, i.e. when the third power switch SWC is switched ON, the fourth power switch SWD is switched OFF, and vice versa. A fraction of an on time of the third power switch SWC to an entire switching cycle of the third power switch SWC and the fourth power switch SWD is referred to as a boost duty cycle, and is labeled by D2 in the present disclosure.”], wherein each of the boost switching cycles comprises an AC phase during which both of the first power switch and the third power switch are in the on state [e.g. paragraph 034 recites “during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure”], and the AD phase [e.g. see Fig. 4; paragraph 034 recites “when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”]; and 
when the buck-boost converter is regulated to work in the buck-boost mode, the switch module is regulated to operate with buck-boost switching cycles, wherein each of the buck-boost switching cycles are the AC phase, the AD phase and the BD phase [e.g. Figs. 3-4; paragraph 034 recites “the buck-boost power converter 100 is regulated to operate in the buck-boost mode when the input voltage Vin is equal or close to the output voltage Vo. In the buck mode, the control circuit 108 is configured to regulate the first switch pair and the second switch pair to conduct ON and OFF switching independently, and is further configured to control the first switch pair and the second switch pair to operate in turn switching cycle by switching cycle, wherein a switching cycle during which the first switch pair is operated to conduct ON and OFF switching is referred to as a buck switching cycle, and a switching cycle during which the second switch pair is operated to conduct ON and OFF switching is referred to as a boost switching cycle. In an embodiment, during a buck switching cycle, the control circuit 108 is configured to regulate the first power switch SWA and the second power switch SWB in the first switch pair to switch ON and OFF complementarily, and is further configured to regulate the third power switch SWC to remain OFF and the fourth power switch SWD to remain ON. Thus, during the buck switching cycle, when the first power switch SWA is switched ON and the second power switch SWB is switched OFF, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure. In contrast, when the first power switch SWA is switched OFF and the second power switch SWB is switched ON, the second power switch SWB and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “BD” in the present disclosure. During a boost switching cycle, the control circuit 108 is configured to regulate the third power switch SWC and the fourth power switch SWD in the second switch pair to switch ON and OFF complementarily, and is further configured to regulate the first power switch SWA to remain ON and the second power switch SWB to remain OFF. Thus, during the boost switching cycle, when the third power switch SWC is switched ON and the fourth power switch SWD is switched OFF, the first power switch SWA and the third power switch SWC among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AC” in the present disclosure. In contrast, when the third power switch SWC is switched OFF and the fourth power switch SWD is switched ON, the first power switch SWA and the fourth power switch SWD among the four power switches SWA, SWB, SWC and SWD are actually ON, and this situation is referred to as “AD” in the present disclosure”], wherein the duty cycle of the AC phase is controlled and determined by a reference signal [e.g. Vref], a feedback signal [e.g. Vfb] indicative of the output voltage and an inductor current sense signal indicative of a current passing through the inductor [e.g. paragraph 042 recites “The first current sensing signal VCS1 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the buck mode/buck cycle while the second current sensing signal VCS2 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the boost mode/boost cycle”], the duty cycle of the AD phase is controlled and maintained at a preset duty threshold [e.g. duty cycle D2 at boost mode].
Zhang fails to disclose  the switch module is regulated to operate with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases; the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal.
Casey [e.g. Fig. 4] teaches the switch module is regulated to operate with buck-boost switching cycles continuously [e.g. Top graph of Fig. 4], wherein each of the buck-boost switching cycles consists of three phases [e.g. see three phases corresponding to each slope of the inductor current 45 in each of the two continuous cycles shown].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by the switch module is regulated to operate with buck-boost switching cycles continuously, wherein each of the buck-boost switching cycles consists of three phases as taught by Casey in order of being able to provide smooth transition between mode of operation, paragraph 023.
Yang teaches the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal [e.g. paragraph 034 recites “Note that control logic 220 may specify a duration of the charging time interval and a duration of the subsequent discharging time interval based on the input voltage and the charging voltage. In particular, the amounts of time spent in each configuration in the buck-boost mode may be dependent on the input voltage and the charging voltage. When the input voltage equals the charging voltage, the two time intervals are equal, and buck-boost charging circuit 218 may spend equal time operating in the inductor-charging configuration and in the inductor-discharging configuration”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by the time periods of the buck switching cycle, the boost switching cycle and the buck-boost switching cycle are all equal as taught by Yang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 19, Zhang discloses wherein when the buck-boost converter is arranged to switch from the buck mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a buck duty hysteresis [e.g. paragraph 08 recites “When the buck duty cycle is larger than the buck duty threshold, the first mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck mode to the buck-boost mode and meanwhile to regulate the buck duty threshold to decrease to a second buck duty threshold with a decrement equals to the first hysteresis”]; and when the buck-boost converter is arranged to switch from the boost mode to the buck-boost mode, the duty cycle of the AD phase is regulated to decrease to the preset duty threshold with a decrement equaling a boost duty hysteresis [e.g. paragraph 09 recites “When the boost duty cycle is larger than the boost duty threshold, the second mode transition control signal is configured to regulate the buck-boost power converter to transit from the buck-boost mode to the boost mode, and meanwhile to regulate the boost duty threshold to decrease to a second boost duty threshold with a decrement equals to the second hysteresis”].

Regarding claim 20, Zhang discloses wherein the buck duty hysteresis or the boost duty hysteresis is 5%, 10% or 15% [e.g. paragraph 053 recites “In an embodiment, the second boost duty threshold (DTH2−H2) may be set to 10%.”].
	Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable values when the general conditions are disclosed in the prior art. Since Zhang, in general, discloses different duty cycles with hysteresis and since the hysteresis H1 (buck) and H2 (boost) are variables, one of ordinary skills in the art would be capable of discover the optimum or workable values for specific modes of operation.

Claim(s) 2 - 4, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Casey, Yang and further in view of US Pub. No. 2016/0315535; (hereinafter Ouyang).

Regarding claim 2,  Zhang discloses to sense a buck duty cycle of the buck-boost converter [e.g. DR1] and to compare the buck duty cycle with a buck duty threshold [e.g. CR1; paragraph 055 recites “Since a pulse width of the first control signal DR1 can indicate the buck duty cycle D1 and the pulse width of the first reference pulse signal CR1 can indicate the buck duty threshold, comparison of the buck duty cycle D1 to the buck duty threshold DTH1 (or to the second buck duty threshold (D.sub.TH1−H1)) may be implemented by comparing the pulse width of the first control signal DR1 to the pulse width of the first reference pulse signal CR1”], wherein when the buck duty cycle is higher than the buck duty threshold, the buck-boost converter is regulated to transit from the buck mode to the buck-boost mode [e.g. paragraph 047 recites “If the buck duty cycle D1 is larger than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck mode to the buck-boost mode]; and to sense a boost duty cycle of the buck-boost converter [e.g. DR3] and to compare the boost duty cycle with a boost duty threshold [e.g. CR2], wherein when the boost duty cycle is less than the boost duty threshold, the buck-boost converter is regulated to transit from the boost mode to the buck-boost mode [e.g. If the boost duty cycle D2 is smaller than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the boost mode to the buck-boost mode”].
Zhang fails to disclose further comprising a mode selection circuit, wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit, and a boost duty cycle sensing and comparison circuit.
Ouyang [e.g. Figs. 2 – 3] teaches further comprising a mode selection circuit [e.g. 21], wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit [e.g. Fig. 3; 2101], configured to sense a buck duty cycle of the buck-boost converter [e.g. Fig. 3; duty cycle based on Vin and Vout (similar to current application)], wherein when the buck duty cycle is higher than the buck duty threshold [e.g. K1 (similar to current application; paragraph 029 recites “the value of the first voltage signal VT1 is K1×Vout, and the value of the second voltage signal VT2 is K2×Vout. The value of the coefficient K1 is larger than 1, and the value of the coefficient K2 is larger than 0 and smaller than 1, i.e., K1>1 and 0<K2<1], the buck-boost converter is regulated to transit from the buck mode to the buck-boost mode [e.g. paragraph 030 recites “when the value of the input voltage Vin is between K1×Vout and K2×Vout, the buck enable signal Buck_en and the boost enable signal Boost_en are both logical low while the buck-boost enable signal Buck-Boost_en generated by the logic circuit 2103 becomes logical high, i.e., the buck-boost enable signal Buck-Boost_en is valid, and the buck-boost converter 20 works under buck-boost mode]; and a boost duty cycle sensing and comparison circuit, [e.g. 2102] configured to sense a boost duty cycle of the buck-boost converter [e.g. Fig. 3; duty cycle based on Vin and Vout (similar to current application)]] and to compare the boost duty cycle with a boost duty threshold [e.g. K2], wherein when the boost duty cycle is less than the boost duty threshold, the buck-boost converter is regulated to transit from the boost mode to the buck-boost mode [e.g. paragraph 030 recites “when the value of the input voltage Vin is between K1×Vout and K2×Vout, the buck enable signal Buck_en and the boost enable signal Boost_en are both logical low while the buck-boost enable signal Buck-Boost_en generated by the logic circuit 2103 becomes logical high, i.e., the buck-boost enable signal Buck-Boost_en is valid, and the buck-boost converter 20 works under buck-boost mode].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by further comprising a mode selection circuit, wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit, and a boost duty cycle sensing and comparison circuit as taught by Ouyang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 3, Zhang fails to explicitly disclose wherein the preset duty threshold is less than the buck duty threshold.
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable value when the general conditions are disclosed in the prior art. Since Zhang, in general, discloses different duty cycles with hysteresis and since the hysteresis H1 (buck) and H2 (boost) are variables, one of ordinary skills in the art would be capable of discover the optimum or workable values of the variables for specific modes of operation.

Regarding claim 4, Zhang fails to disclose further comprising: a mode selection circuit, configured to detect the input voltage and the output voltage, and configured to generate a buck mode enable signal, a boost mode enable signal and a buck-boost mode enable signal to control the buck- boost converter to operate in the buck mode, the boost mode or the buck-boost mode based on the input voltage and the output voltage.
Ouyang [e.g. Figs. 2 – 3] teaches further comprising: a mode selection circuit [e.g. Fig. 3; 21], configured to detect the input voltage [e.g. Vin] and the output voltage [e.g. Vout], and configured to generate a buck mode enable signal [e.g. Buck_en], a boost mode enable signal [e.g. Boost_en] and a buck-boost mode enable signal [e.g. Buck-Boost_en] to control the buck- boost converter to operate in the buck mode, the boost mode or the buck-boost mode based on the input voltage and the output voltage [e.g. paragraph 026 recites “a mode select circuit 21 configured to receive the input voltage Vin and the output voltage Vout, and based on the input voltage Vin and the output voltage Vout, the mode select circuit 21 generates a buck enable signal Buck_en, a boost enable signal Boost_en and a buck-boost enable signal Buck-Boost_e”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by further comprising: a mode selection circuit, configured to detect the input voltage and the output voltage, and configured to generate a buck mode enable signal, a boost mode enable signal and a buck-boost mode enable signal to control the buck-boost converter to operate in the buck mode, the boost mode or the buck-boost mode based on the input voltage and the output voltage as taught by Ouyang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 11, Zhang suggest using peak current pulse width modulation control mode [e.g. paragraph 037 recites “The control circuit 108 can regulate the output voltage Vo through regulating the buck duty cycle D1 and the boost duty cycle D2. When using the peak current control pulse width modulation mode, the second feedback signal Vcs fed to the control circuit 108 may be obtained by sensing a switching current flowing through the first power switch SWA or by sensing an inductor current IL flowing through the inductive energy storage component Lo”].
Zhang fails to explicitly disclose wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode.
Ouyang [e.g. Figs. 14 - 15] teaches wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode [e.g. Fig. 13 blocks 1002 – 1004 teaches operating in constant on time during buck, boost and buck-boost modes. Fig. 16 blocks 1002-1004 teaches  operating in constant off time during buck, boost and buck-boost modes].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode as taught by Ouyang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 13, Zhang discloses to sense a buck duty cycle of the buck-boost converter [e.g. DR1] and to compare the buck duty cycle with a buck duty threshold [e.g. CR1; paragraph 055 recites “Since a pulse width of the first control signal DR1 can indicate the buck duty cycle D1 and the pulse width of the first reference pulse signal CR1 can indicate the buck duty threshold, comparison of the buck duty cycle D1 to the buck duty threshold DTH1 (or to the second buck duty threshold (D.sub.TH1−H1)) may be implemented by comparing the pulse width of the first control signal DR1 to the pulse width of the first reference pulse signal CR1”], wherein when the buck duty cycle is higher than the buck duty threshold, the buck-boost converter is regulated to transit from the buck mode to the buck-boost mode [e.g. paragraph 047 recites “If the buck duty cycle D1 is larger than the buck duty threshold DTH1, the first mode transition control signal TR1 is configured to control the buck-boost power converter 100 to transit from the buck mode to the buck-boost mode]; and to sense a boost duty cycle of the buck-boost converter [e.g. DR3] and to compare the boost duty cycle with a boost duty threshold [e.g. CR2], wherein when the boost duty cycle is less than the boost duty threshold, the buck-boost converter is regulated to transit from the boost mode to the buck-boost mode [e.g. If the boost duty cycle D2 is smaller than the boost duty threshold DTH2, the second mode transition control signal TR2 is configured to control the buck-boost power converter 100 to transit from the boost mode to the buck-boost mode”].
Zhang fails to disclose further comprising a mode selection circuit, wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit, and a boost duty cycle sensing and comparison circuit.
Ouyang [e.g. Figs. 2 – 3] teaches further comprising a mode selection circuit [e.g. 21], wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit [e.g. Fig. 3; 2101], configured to sense a buck duty cycle of the buck-boost converter [e.g. Fig. 3; duty cycle based on Vin and Vout (similar to current application)], wherein when the buck duty cycle is higher than the buck duty threshold [e.g. K1 (similar to current application; paragraph 029 recites “the value of the first voltage signal VT1 is K1×Vout, and the value of the second voltage signal VT2 is K2×Vout. The value of the coefficient K1 is larger than 1, and the value of the coefficient K2 is larger than 0 and smaller than 1, i.e., K1>1 and 0<K2<1], the buck-boost converter is regulated to transit from the buck mode to the buck-boost mode [e.g. paragraph 030 recites “when the value of the input voltage Vin is between K1×Vout and K2×Vout, the buck enable signal Buck_en and the boost enable signal Boost_en are both logical low while the buck-boost enable signal Buck-Boost_en generated by the logic circuit 2103 becomes logical high, i.e., the buck-boost enable signal Buck-Boost_en is valid, and the buck-boost converter 20 works under buck-boost mode]; and a boost duty cycle sensing and comparison circuit, [e.g. 2102] configured to sense a boost duty cycle of the buck-boost converter [e.g. Fig. 3; duty cycle based on Vin and Vout (similar to current application)]] and to compare the boost duty cycle with a boost duty threshold [e.g. K2], wherein when the boost duty cycle is less than the boost duty threshold, the buck-boost converter is regulated to transit from the boost mode to the buck-boost mode [e.g. paragraph 030 recites “when the value of the input voltage Vin is between K1×Vout and K2×Vout, the buck enable signal Buck_en and the boost enable signal Boost_en are both logical low while the buck-boost enable signal Buck-Boost_en generated by the logic circuit 2103 becomes logical high, i.e., the buck-boost enable signal Buck-Boost_en is valid, and the buck-boost converter 20 works under buck-boost mode].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by further comprising a mode selection circuit, wherein the mode selection circuit comprises: a buck duty cycle sensing and comparison circuit, and a boost duty cycle sensing and comparison circuit as taught by Ouyang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Regarding claim 16, Zhang suggest using peak current pulse width modulation control mode [e.g. paragraph 037 recites “The control circuit 108 can regulate the output voltage Vo through regulating the buck duty cycle D1 and the boost duty cycle D2. When using the peak current control pulse width modulation mode, the second feedback signal Vcs fed to the control circuit 108 may be obtained by sensing a switching current flowing through the first power switch SWA or by sensing an inductor current IL flowing through the inductive energy storage component Lo”].
Zhang fails to explicitly disclose wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode.
Ouyang [e.g. Figs. 14 - 15] teaches wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode [e.g. Fig. 13 blocks 1002 – 1004 teaches operating in constant on time during buck, boost and buck-boost modes. Fig. 16 blocks 1002-1004 teaches  operating in constant off time during buck, boost and buck-boost modes].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein when the buck-boost converter is arranged to operate in the buck mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode; and when the buck-boost converter is arranged to operate in the boost mode, the switch module is regulated to operate with a constant on time control mode, a constant off time control mode or a peak current pulse width modulation control mode as taught by Ouyang in order of being able to provide adequate power to a wide variety of power adapters, paragraph 06.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Casey, Yang and further in view of US Pub. No. 2014/0354250; (hereinafter Deng).

Regarding claim 18, Zhang [e.g. Fig. 2] discloses further comprising: sensing the output voltage and generating the feedback signal [e.g. Vfb] indicative of the output voltage [e.g. Vo]; generating a compensation signal [e.g. Vcomp] based on the reference signal [e.g. Vref] and the feedback signal; sensing the current flowing through the inductor [e.g. Vcs1, Vcs2] and generating the inductor current sense signal indicative of the current flowing through the inductor [e.g. paragraph 042 recites “The first current sensing signal VCS1 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the buck mode/buck cycle while the second current sensing signal VCS2 is indicative of the inductor current IL during the buck-boost power converter 100 is operated in the boost mode/boost cycle”]; comparing the inductor current sense signal with the compensation signal [e.g. at 102-103]; and 
Zhang fails to disclose terminating the AC phase when the inductor current sense signal is increased to reach the compensation signal.
Deng [e.g. Fig. 2] teaches terminating the AC phase when the inductor current sense signal is increased to reach the compensation signal [e.g. paragraph 034 recites “the buck-boost converter 200 works in BUCK-BOOST mode….The switches S1 and S3 are turned on, the switches S2 and S4 are turned off. The current sensing signal ISENSE as well as the current flowing through the inductor L gradually increases. When the current sensing signal ISENSE is increased to reach the compensation signal COMP, the logic control signal CTRL is changed from logical high into logical low. The switches S3 is turned off and the switches S4 is turned on.” Paragraph 035 recites “The buck-boost converter 200 works in BOOST mode… When the current sensing signal ISENSE is increased to reach the compensation signal COMP, the logic control signal CTRL is changed from logical high into logical low. The switches S3 is turned off and the switches S4 is turned on”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by terminating the AC phase when the inductor current sense signal is increased to reach the compensation signal as taught by Deng in order of being able to provide a smooth transition between modes and improve reliability, paragraphs 08 – 09.
Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 7 – 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the buck-boost mode control circuit comprises: an AC phase circuit, configured to generate a setting signal to control the duty cycle of the AC phase based on the reference signal, the feedback signal and the inductor current sense signal; an AD phase circuit, configured to control the switch module to work in the AD phase based on the setting signal, and further configured to generate an AD phase control signal to control and maintain the duty cycle of the phase AD at the preset duty threshold; and a cycle period circuit, coupled to the AC phase circuit and the AD phase circuit to receive the setting signal and the AD phase control signal, and configured to generate a cycle period control signal to control the time period of the buck-boost switching cycle”.
Claims 8 – 10 are objected because of its dependency on claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838